Slip Op. 19-

                UNITED STATES COURT OF INTERNATIONAL TRADE


 TRENDIUM POOL PRODUCTS, INC.,

                        Plaintiff,
                                                  Before: Gary S. Katzmann, Judge
        v.
                                                  Court No. 18-00132
 UNITED STATES,

                        Defendant.


                                           OPINION

[Plaintiff’s motion for judgment on the agency record is granted.]

                                                              Dated:$XJXVW

Arthur K. Purcell and Kristen Smith, Sandler Travis & Rosenberg, P.A., of New York, NY and
Washington, DC, argued for plaintiff. With them on the brief were Mark Tallo and Sarah
E.Yuskaitis.

Elizabeth A. Speck, Senior Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With her on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Tara Hogan,
Assistant Director. Of counsel was Rachel Bogdan, Office of the Chief Counsel for Trade
Enforcement & Compliance, U.S. Department of Commerce, of Washington, DC.

       Katzmann, Judge: This case calls for diving into the deep end of proper scope

interpretation. Plaintiff Trendium Pool Products, Inc. (“Trendium”) imports finished pool kits and

pool walls (collectively “pool products”) from Canada to the United States that are ready to

construct into above ground pools with no further modification by customers. Trendium requested

a scope inquiry clarifying that its pool products, partially made from corrosion resistant steel

(“CORES”) from Italy and the People’s Republic of China (“China”), did not fall within the

antidumping duty order for CORES from subject countries, including Italy and China. After
Court No. 18-00132                                                                              Page 2


reviewing Trendium’s request, the United States Department of Commerce (“Commerce”)

determined that Trendium’s pool products were mixed-media items -- products that are merely

combinations of subject and non-subject merchandise -- and no published guidance existed to

overcome the presumption that mixed-media items fall within the scope of Commerce’s Final

Order (“Order”). Thus, Trendium’s products were subject to the antidumping duty. Trendium

now challenges the scope ruling of Commerce, arguing that the plain language of the Order does

not cover downstream products 1 like their pool products. As discussed below, the court grants

Trendium’s motion for judgment on the agency record and holds that Commerce’s determination

that Trendium’s finished pool products are within the scope of the Order on CORES from subject

countries is unsupported by substantial evidence and not in accordance with law. The court

remands to Commerce for further explanation or reconsideration consistent with this opinion.

                                          BACKGROUND

        I.     Legal and Regulatory Framework of Scope Determinations Generally

       “When participants in a domestic industry believe that competing foreign goods are being

sold in the United States at less than their fair value, they may petition Commerce to impose

antidumping duties on importers.” Mid Continent Nail Corp. v. United States, 725 F.3d 1295,

1297–98 (Fed Cir. 2013) (citing 19 U.S.C. § 1673a(b)). If Commerce determines that “the subject

merchandise is being, or is likely to be sold in the United States at less than its fair value,” and the

United States International Trade Commission (“ITC”) determines that a domestic industry is

injured as a result, Commerce issues an antidumping duty order. See 19 U.S.C. § 1673d(a), (b).



1
 The Merriam-Webster dictionary defines “downstream” as “in or toward the latter stages of a
usually industrial process or the stages (such as marketing) after manufacture.” Downstream,
Merriam-Webster.com, https://www.merriam-webster.com/dictionary/downstream (last visited
Aug. 16, 2019); see also Dillinger France S.A. v. United States, 42 CIT __, __, 350 F. Supp. 3d
1349, 1357 n.3 (2018).
Court No. 18-00132                                                                            Page 3


Once the order is issued, importers may ask for scope rulings, seeking to clarify the scope of the

order as it relates to their particular product. See generally 19 C.F.R. § 351.225.

       Commerce often must determine whether a product is included within the scope of an

antidumping or countervailing duty order because it necessarily writes scope language in general

terms. See 19 C.F.R. § 351.225(a). Commerce’s determinations concerning a particular product

are made in accordance with its regulations. See 19 C.F.R. § 351.225. Although “Commerce is

entitled to substantial deference with regard to its interpretation of its own antidumping duty

orders,” King Supply Co. v. United States, 674 F.3d 1343, 1348 (Fed Cir. 2012) (citing Tak Fat

Trading Co. v. United States, 396 F.3d 1378, 1382 (Fed Cir. 2005)), “the question of whether the

unambiguous terms of a scope control the inquiry, or whether some ambiguity exists, is a question

of law” that the court reviews de novo. Meridian Prods., LLC v. United States, 851 F.3d 1375,

1382 (Fed Cir. 2017) (citing Alleghany Bradford Corp. v. United States, 28 CIT __, __, 342 F.

Supp. 2d 1172, 1183 (2004)). “The question of whether a product meets the unambiguous scope

terms presents a question of fact reviewed for substantial evidence.” Novosteel SA v. United

States, 284 F.3d 1261, 1269 (Fed Cir. 2002)).

       The framework for evaluating the application of the scope of an order is set forth in

Commerce’s regulations. 19 C.F.R. § 351.225(k) provides:

       In considering whether a particular product is included within the scope of an order
       or a suspended investigation, the Secretary will take into account the following:

       1. The descriptions of the merchandise contained in the petition, the initial
          investigation, and the determinations of the Secretary (including prior scope
          determinations) and the Commission.

       2. When the above criteria are not dispositive, the Secretary will further consider:
            i. The physical characteristics of the product;
           ii. The expectations of the ultimate purchasers;
          iii. The ultimate use of the product;
          iv.  The channels of trade in which the product is sold; and
Court No. 18-00132                                                                               Page 4


             v.    The manner in which the product is advertised and displayed

       The Federal Circuit has elaborated on the test set forth in 19 C.F.R. § 351.225(k) by

establishing that Commerce should engage in a three-step analysis to determine whether

merchandise falls within the scope of an order, providing:

       First, Commerce must look to the text of an order’s scope; second, Commerce will
       consult descriptions of the merchandise in other sources; and third, if still
       necessary, Commerce may consider additional factors comparing the merchandise
       in question to the merchandise subject to the order. Commerce’s inquiry must
       begin with the order’s scope to determine whether it contains an ambiguity and,
       thus, is susceptible to interpretation . . . . If the scope is unambiguous, it governs.

Meridian, 961 F.3d at 1381.

       For the plain meaning in a scope determination to be dispositive, it must be “supported by

substantial evidence.” See 19 U.S.C. 1516(a)(1)(B)(i). The Federal Circuit has held that such a

review “requires an examination of the record as a whole, taking into account both the evidence

that justifies and detracts from an agency’s opinion.” Falko-Gunter Falkner v. Inglis, 448 F.3d

1357, 1363 (Fed Cir. 2006). Even when merchandise is facially covered by the literal language of

the order, it may still be outside the scope “if the order can reasonably be interpreted so as to

exclude it.” Mid Continent, 725 F.3d at 1301.

       II.        Factual and Procedural History of the CORES Order

       United States Steel Corporation, Nucor Corporation, Steel Dynamics Inc., California Steel

Industries, ArcelorMittal USA LLC, and AK Steel Corporation (“Petitioners”) filed antidumping

and countervailing duty petitions on June 3, 2015 with Commerce and the ITC, requesting the

initiation of investigations with respect to imports of certain CORES products from China, the

Republic of Korea, India, Italy, and Taiwan (“Petition”). See Certain Corrosion-Resistant Steel

Products from China, India, Italy, Korea, and Taiwan: Determinations, 81 Fed. Reg. 47,177 (July

20, 2016) (“ITC Investigation”). On June 30, 2015, Commerce initiated the antidumping and
Court No. 18-00132                                                                                 Page 5


countervailing duty investigations on CORES products from these areas, and on June 2, 2016,

Commerce published determinations. Id. On July 15, 2016, the ITC issued a notice of its

affirmative finding that the domestic steel industry in the United States is materially injured by

reason of imports of certain CORES products from China, India, Italy, Korea, and Taiwan. Id.

On July 25, 2016, Commerce issued antidumping and countervailing duty orders on these

products. Order, 81 Fed. Reg. at 48,391, 48,389, App. I. The scope of the Order covers, in

pertinent part:

       [C]ertain flat-rolled steel products, either clad, plated, or coated with corrosion
       resistant metals such as zinc, aluminum, or zinc-, aluminum-, nickel- or iron-based
       alloys, whether or not corrugated or painted, varnished, laminated, or coated with
       plastics or other non-metallic substances in addition to the metallic coating . . . coils
       that have a width of 12.7 mm or greater, regardless of form of coil . . .; products not
       in coils (e.g., in straight lengths) of a thickness less than 4.75 mm and a width of
       12.7 mm or greater and that measures at least 10 times the thickness . ..; products
       not in coils (e.g., in straight lengths) of 4.75 mm or more and a width exceeding
       150 mm and measuring at least twice the thickness . . .; products . . . may be
       rectangular, square, circular, or other shape and include products of either
       rectangular or non-rectangular cross-section where such cross-section is achieved
       subsequent to the rolling process. . . . For purposes of the width and thickness
       requirements referenced above:

             (1) where the nominal and actual measurements vary, a product is within the
                 scope if application of either the nominal or actual measurement would
                 place it within the scope based on the definitions set forth above; and

             (2) where the width and thickness vary for a specific product (e.g., the
                 thickness of certain products with non-rectangular cross-section, the width
                 of certain non-rectangular shape, etc.), the measurement at its greatest
                 width or thickness applies.

       ***

       For example, specifically included in this scope are vacuum degassed, fully
       stabilized (commonly referred to as interstitial-free (“IF”)) steels and high strength
       low alloy (“HSLA”) steels. IF steels are recognized as low carbon steels with
       micro-alloying levels of elements such as titanium and/or niobium added to
       stabilize carbon and nitrogen elements. HSLA steels are recognized as steels with
       micro-alloying levels of elements such as chromium, copper, niobium, titanium,
       vanadium, and molybdenum. Furthermore, this scope also includes Advanced High
Court No. 18-00132                                                                             Page 6


       Strength Steels (“AHSS”) and Ultra High Strength Steels (“UHSS”), both of which
       are considered high tensile strength and high elongation steels. Subject
       merchandise also includes corrosion-resistant steel that has been further processed
       in a third country, including but not limited to annealing, tempering, painting,
       varnishing, trimming, cutting, punching and/ or slitting or any other processing that
       would not otherwise remove the merchandise from the scope of the Orders if
       performed in the country of manufacture of the in-scope corrosion resistant steel.
       All products that meet the written physical description, and in which the chemistry
       quantities do not exceed any one of the noted element levels listed above, are within
       the scope of these Orders unless specifically excluded.

See Order, 81 Fed. Reg. at 48,389, 48,391, App. I.

        III.   Factual and Procedural History of This Case

       The products under consideration in Trendium’s scope ruling request are finished pool

products made of steel and non-steel components. See Letter from Trendium to the Department,

Re: Certain Corrosion-Resistant Steel Products from India, Italy, the People’s Republic of China,

Korea, and Taiwan, Scope Ruling Request for Finished Pool Kits and Pool Walls (Nov. 28, 2017)

(“Trendium’s Initial Scope Request”) P.R. 1 at 5. The pool walls include CORES from Italy and

China. Id. While subject CORES from China and Italy is used to produce part of the pool products,

the steel undergoes further processing and manufacturing in Canada. Id.

       To produce the merchandise at issue, Trendium paints the imported galvanized coil from

Italy and China as a first step. Id. at 8. The coil are then stamped or flattened as part of a roll-

form process into individual pieces, shaped to fit the appropriate size needed for the specific pool

component, cut, finished, and hemmed into the pool wall. Id. The process begins with the creation

of a hem on the top and the bottom of the wall using a roll form technique. Id. at 7. After hemming,

the wall is corrugated, and a notch is cut at both ends of the wall to account for the added thickness

due to hemming. Id. The end of the wall is folded and then folded again to increase stability and

support when the walls are joined together. Id. Each end of the wall is punched with 36 holes to

attach the steel reinforcing bars when assembling the pool. Id. After incorporation of the steel
Court No. 18-00132                                                                          Page 7


product into the pool walls, pool kits are ready to be shipped to respective customers. Id. When

shipped, Trendium’s products require no additional manufacturing by the consumer and no

additional pieces. Id. This processing renders the CORES components unusable for any other

purpose.

       On November 28, 2017, Trendium filed a scope ruling request with Commerce to

determine whether its finished pool products were subject to the Order. See Trendium’s Initial

Scope Request. Commerce found the information in Trendium’s initial scope request insufficient

to make a determination and issued a supplemental questionnaire. See Letter from Mark Hoadley

to Trendium Pool Products, Inc., Re: Scope Ruling Request: Supplemental Questionnaire) (Dec.

15, 2017) (“Supplemental Questionnaire”). On February 9, 2018, Trendium filed a supplemental

scope ruling request with Commerce to determine whether finished pool products were subject to

the Order. See Response to Secretary of Commerce Pertaining to Trendium Pool Supplemental

Questionnaire Response (Feb. 9, 2018) P.R. 7. On May 10, 2018, Commerce issued a scope ruling

to Trendium stating that its finished pools kits and individual pool walls fell within the scope of

the Order. See Memo from Commerce, Re: Transfer of Scope Ruling Request (May 10, 2018)

(“Final Scope Ruling”) P.R. 15. Commerce reasoned that its practice for evaluating products in

which potentially subject merchandise is included in a larger product is governed by the Federal

Circuit’s decision in Mid Continent and that the inclusion of CORES in Trendium’s pools did not

bring the CORES outside the scope of the Order. See Final Scope Ruling.

       Trendium filed a complaint against the United States (“the Government”) challenging

Commerce’s Final Scope Ruling on July 16, 2018, ECF No. 17, and amended its complaint on

July 26, 2018, ECF No. 20. Trendium filed its motion for judgment on the agency record on

January 7, 2019. Pl.’s Mot. for J. on the Agency R., ECF No. 37 (“Pl.’s Br.”). The Government
Court No. 18-00132                                                                              Page 8


filed its response brief on April 8, 2019. Def.’s Resp. Br., Apr. 8, 2019, ECF No. 41 (“Def.’s

Br.”). Trendium filed a reply brief on April 22, 2019. ECF No. 43 (“Pl.’s Reply”). Oral argument

was held on July 9, 2019. ECF No. 49.

                       JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c). The standard

of review in this action is set forth in 19 U.S.C. § 1516(a)(1)(B)(i): “[t]he court shall hold unlawful

any determination, finding or conclusion found . . . to be unsupported by substantial evidence on

the record, or otherwise not in accordance with law.”

                                             DISCUSSION

       Trendium argues that (1) Commerce’s Final Scope Ruling failed to consider the plain

language of the Order, as Trendium’s pool products fall outside the scope of the Order; (2)

Commerce unlawfully expanded the scope of the Order to include merchandise not considered

during the underlying injury determination; (3) its product is not a mixed-media item subject to

the Mid Continent analysis; and (4) the Order does not cover merchandise that has been

substantially transformed into a new product, like its pool products. See generally Pl.’s Br. The

Government counters that Trendium’s product is a mixed-media item subject to the two-step

analysis in Mid Continent, and Trendium cannot overcome the presumption that mixed-media

items are included within the scope of the orders absent explicit language to the contrary. See

generally Def.’s Br. For the reasons stated below, the court finds that Commerce’s determination

that Trendium’s products are covered by the Order is unsupported by substantial evidence and is

not in accordance with law.
Court No. 18-00132                                                                             Page 9


       I.      Trendium’s Pool Products Do Not Fit Within the Plain Language of the Scope
               of the Order.

               A.    The Scope of the Order Does Not Cover Downstream Products.

       Trendium argues Commerce’s Final Scope Ruling failed to consider the plain language of

the Order in applying the antidumping duty for CORES from China and Italy to its finished pool

products because the pool products were neither specifically included nor reasonably interpreted

to be included under the Order, as required by Duferco Steel, Inc. v. United States. 296 F.3d 1087,

1089 (Fed. Cir. 2002) (“Scope orders may be interpreted as including subject merchandise only if

they contain language that specifically includes the subject merchandise or may be reasonably

interpreted to include it.”); Pl.’s Br. at 10. Specifically, the scope of the Order covers CORES

from Italy and China, not finished pool products that can no longer be used as a raw input.

Furthermore, Commerce’s argument that Trendium’s product is merely processed within the

language of the Order is unavailing. Thus, Commerce’s determination was not based upon

substantial evidence or otherwise in accordance with law.

       Trendium relies on A.L. Patterson, Inc. v. United States, 585 Fed. Appx. 779 (Fed. Cir.

2014) to argue that fully finished downstream products, like its pools and pool walls, were never

intended to be included by the Petitioners as part of the scope of the investigation. Pl.’s Br. at 16.

While Patterson is an unpublished opinion and thus nonprecedential, the court may look to it for

guidance or persuasive reasoning. 2 The court agrees that it is instructive and persuasive.

       In Patterson, the Federal Circuit considered whether an order’s scope includes merchandise

facially covered by the terms of the antidumping order, but which had not been a part of the


2
 Federal Circuit Rules of Practice Rule 32.1(d) states “[t]he court may refer to a nonprecedential
disposition in an opinion or order and may look to a nonprecedential disposition for guidance or
persuasive reasoning, but will not give one of its own nonprecedential dispositions the effect of
binding precedent.”
Court No. 18-00132                                                                          Page 10


underlying investigation. The Patterson court ultimately rejected Commerce’s determination that

steel coil rods imported from China fell within the scope of an antidumping order on steel threaded

rods because coil rods were a distinct product occupying a different domestic industry than the

steel threaded rods the ITC investigated. 585 Fed. Appx. at 784–85. Furthermore, Commerce did

not offer any evidence to support the conclusion that the imported coil rods fell within the domestic

industry the ITC investigated. Id. at 785–86. Instead, evidence showed that Patterson’s coil rods

were physically distinguishable from the steel threaded rods that were the focus of the original

petition, the petition neither mentioned coil rods nor any of the uses of coil rods, no domestic

producers of coil rods were included in the description of the domestic threaded rod industry, and

there was no evidence that at the time of the petition coil rods were interchangeable with threaded

rods or intended to be subject to the duties. Id. at 784-86. In this case, as in Patterson, there is

nothing on the record of the original investigation that demonstrates that Petitioners intended to

include fully finished downstream products as part of the scope of the investigation. See generally

ITC Investigation. While the language of the Order thoroughly details the chemical content of the

subject merchandise and intended uses, nowhere does it state that the scope covers downstream

products such as cars, appliances or pools. See generally Order. In Patterson, review of the record

as a whole included evidence that coil rods were excluded from Commerce’s and the ITC’s

investigations. There, because no evidence showed that when the petition was filed it intended to

include or mention coil rods, the record did not support a finding that coil rods were covered by

the order. Patterson, 585 Fed Appx. at 784. Similarly here, because the plain language of the

Order does not discuss downstream products and the Government can point to no evidence on the

record of consideration of downstream products within the Petition filed with Commerce or the

ITC investigation, they are reasonably interpreted to be excluded from the scope of the Order.
Court No. 18-00132                                                                          Page 11


       The Government tries to distinguish Patterson by pointing out that, in this case, the CORES

used in Trendium’s finished pool products is specifically covered by the Order, whereas in

Patterson no part of the coil rods was under the order. Def.’s Br. at 17. The Government contends

that because the CORES components fall within the plain language of the scope of the Order,

considering other sources in determining the plain meaning of the Order is inconsistent with Mid

Continent’s guidance that Commerce should consider the (k)(1) sources as part of the first step of

a mixed-media analysis only if it identifies an ambiguity in an order’s plain language. 3 Id. Here,

as the Government argues, Trendium’s pools fall directly within the language of the Order, as

Trendium’s pool walls undergo exactly the same type of “further processing” that the Order

encompasses. Def.’s Br. at 18 (citing the Order, 81 Fed. Reg. at 48,389 (“Subject merchandise

also includes corrosion-resistant steel that has been further processed in a third country, including



3
   Commerce’s reliance on Mid Continent and a mixed-media analysis is misplaced. Before
Commerce engages in a mixed-media analysis, it must make a threshold inquiry: whether the item
as imported in its assembled condition qualifies as a mixed-media item in the first instance. See
Maclean Power, L.L.C. v. United States, 43 CIT __, __, 359 F. Supp. 3d 1367 (2019). Only if this
initial inquiry is satisfied does Commerce engage in the mixed-media analysis from Mid
Continent. In Walgreen Co. v. United States, the Federal Circuit defines “mixed-media” in the
context of scope rulings as a set of products that are “merely a combination of subject and non-
subject merchandise, and not a unique product.” 620 F.3d 1350 (Fed. Cir. 2010). Furthermore,
Mid Continent explains that whether or not an item falls within the scope of an order “depend[s]
on whether the mixed-media item is treated as a single, unitary item, or a mere aggregation of
items.” 725 F.3d at 1298. But Mid Continent considered whether subject merchandise (nails)
packaged and imported with non-subject merchandise (assorted household tools) as a part of a
mixed-media tool kit was subject to an antidumping order that in its terms covered the nails. In
this case, the Government fails to point to anything in the record that shows that Trendium’s
finished products are mixed-media items consisting of multiple independent items packaged and
sold together as a set. By simply jumping into the mixed-media analysis, Commerce failed to
explain why Trendium’s products should be considered mixed-media items or grapple with the
precedent from Walgreen or Maclean. In this case, the record evidence -- including evidence that
the end use of Trendium’s products are pools in customers’ backyards, and not separable raw
inputs -- shows that Trendium’s pool products are single unitary items, not mixed-media goods.
Thus, by failing to consider the record as a whole before applying Mid Continent, Commerce’s
reliance on Mid Continent in its Final Scope Ruling was unsupported by substantial evidence in
the underlying record and not in accordance with law.
Court No. 18-00132                                                                          Page 12


but not limited to annealing, tempering, painting, varnishing, trimming, cutting, punching and/or

slitting or any other processing that would not otherwise remove the merchandise from the scope

of the Order”)). However, the key language the court gleans from this part of the Order is “any

other processing that would not otherwise remove the merchandise from the scope of the Order.”

While certain processing of CORES in a third country would not be sufficient to bring the steel

outside the scope of the Order, Trendium’s processing, detailed supra pp. 6–7, is so extensive and

particular to the product’s use as pool walls that the CORES is no longer CORES for the purposes

of a scope determination. Put another way, the amount of processing the CORES components

underwent transformed them from a raw input into a finished product, with the only practical use

as an above-ground pool. Just as the steel coil rods were outside the scope of the order in Patterson

because they were a distinct product occupying a different market than the steel threaded rods, so

too here are Trendium’s products distinct from the CORES subject to the Order.

       The use of the word “corrugation” in the Order is also instructive. The beginning of the

Order references “certain flat-rolled steel products, either clad, plated, or coated with corrosion

resistant metals such as zinc, aluminum, or zinc-, aluminum-, nickel- or iron-based alloys, whether

or not corrugated or painted, varnished, laminated, or coated with plastics or other non-metallic

substances in addition to the metallic coating.”       Order at 2 (emphasis added).       However,

corrugation is notably absent from the list of types of third-country processing that would keep the

subject CORES within the Order. Id. at 4. (“Subject merchandise also includes corrosion-resistant

steel that has been further processed in a third country, including but not limited to annealing,

tempering, painting, varnishing, trimming, cutting, pinching, and/or slitting.”) (emphasis added).

Had corrugation been intended to be a part of the third-country further processing techniques listed

as within the Order, it could have been stated explicitly. Instead, the Order incorporated other
Court No. 18-00132                                                                          Page 13


processing techniques but excluded corrugation. While the scope of the Order allows for some

additional processing of the CORES in a third country, the sum total of the more extensive

processing at issue here, which creates a finished product distinct from the original use of the

subject CORES, is outside the scope of the Order. Trendium’s substantial processing, as detailed

supra p. 6, creates a finished product fit only for use in Trendium’s pools. Pools are a product that

is absent from the plain language of the Order and not considered in the record as within the scope

of the Order. As such, the processing is sufficient to bring Trendium’s product outside the scope

of the Order.

       Commerce also fails to address, and the Government does not sufficiently explain, why the

pool products were merely processed as opposed to substantially transformed, as Trendium

contends.     Instead, in its brief the Government simply states that “the further processing

Trendium’s CORE[S] components undergo is not to such an extent that the CORE[S] becomes

physically distinguishable as a separate product or is transformed into a different product, like the

steel threaded rod in Patterson.” Def.’s Br. at 18. First, as discussed above, the processing that

the CORES components undergo here essentially transforms them into a specific pool product.

Second, although the Patterson court did consider the differences between Patterson’s coil rod

product and in-scope merchandise to be relevant, the Federal Circuit primarily relied upon and

emphasized how the coil rod product did not overlap in use with in-scope products and how it was

a distinct product occupying a different market from the thread rods. Patterson, 585 Fed. Appx. at

784–85. So too here are the pool products a distinct product; due to the processing they undergo,

they do not overlap in use with typical CORES products. Thus, the Government’s argument that

the “processing” Trendium’s CORES undergoes keeps it within the scope of the Order is

unavailing.
Court No. 18-00132                                                                             Page 14


         The Government further contends -- as Commerce did in its scope ruling -- that the Petition

and ITC Final Determination specifically discussed the use of CORES in many applications,

including construction applications similar to Trendium’s use. Final Scope Ruling at 9 (CORES

is used “in the manufacture of automobile bodies, in appliances, and in commercial and residential

buildings and other construction applications”). The Government argues Commerce reasonably

determined that the (k)(1) sources indicate that it was contemplated during the investigations that

CORES would continue to be subject merchandise if included with larger products like Trendium’s

finished pool products. Def.’s Br. at 15–16. However, the Government relies on no authority for

the proposition that discussing downstream products includes those downstream products within

the scope of an order. Indeed, in the Final Scope Ruling, Commerce summarily concluded that,

because the Petition and ITC Final Determination discussed the use of CORES in many

applications, the Order necessarily included downstream products. Final Scope Ruling. 4 Without

more, the passing references to the type of finished products produced from subject CORES cannot

be interpreted as proof that the parties contemplated that finished products would be subject to the

scope of the Order. Furthermore, accepting such an argument may lead to unintended outcomes.

If the court were to adopt Commerce’s interpretation of the Order -- that any downstream product




4
    Specifically, Commerce asserted that:

         Both the petitions and the ITC report indicate that CORE is used in many
         applications and is selected by consumers and further manufacturers due to its
         precise chemical and physical composition, i.e., corrosion-resistance. These
         characteristics result in a strong and consistent product that resists corrosion better
         than non-CORE steel alternatives while ultimately extending the life of the
         consumer product. Thus, these (k)(1) sources indicate that, during the
         investigations, it was contemplated that CORE would not cease to be subject
         merchandise if incorporated into larger products.

Final Scope Ruling at 9.
Court No. 18-00132                                                                           Page 15


discussed during the underlying ITC investigation in terms of end-usage should be covered by the

scope of the Order -- then an array of finished consumer products with CORES inputs would be

covered by the Order.

               B.    Commerce Cannot Apply an Antidumping Duty Absent an Injury
                     Determination.

       Commerce’s decision was also not in accordance with law because Trendium’s products

were never considered as part of the ITC’s injury analysis despite the requirement of an injury

determination prior to the imposition of antidumping duties. See 19 U.S.C. § 1673 (requiring an

industry in the United States be “materially injured, or threatened with material injury” prior to the

imposition of antidumping duties). Instead, the ITC’s injury investigations focused on pricing data

for CORES and other raw inputs, not fully finished products like Trendium’s pools and pool walls.

See Trendium’s Initial Scope Request at 9; Id. at Attach. 7 (U.S. Importer Questionnaire); Pl.’s

Reply at 11–13. Allowing Commerce to include downstream products would “frustrate the

purpose of the antidumping laws because it would allow Commerce to assess antidumping duties

on products intentionally omitted from the ITC’s injury investigation.” Wheatland Tube Co. v.

United States, 161 F.3d 1365, 1371 (Fed. Cir. 1998). That the producers of CORES and not

domestic producers of above ground pools or other similar downstream products filed the Petition

is further evidence that the original injury determination made by Commerce did not encompass

Trendium’s products. As Trendium highlights, the names and addresses in the investigation of the

entities affected by the purported dumping are those who produce the raw input of CORES, not

finished products. See Petition at Attach. 1, 2.; Pl.’s Reply at 11–12. Furthermore, the ITC

questionnaires for the preliminary phase of the original investigation only collected pricing data

for mill sheet products, not downstream items. See ITC Injury Report, P.R. 15 at Attach. 2, IV 9–

13. Thus, Commerce’s determination that Trendium’s product fell within the scope of the Order
Court No. 18-00132                                                                            Page 16


is not in accordance with law, as it applies an antidumping duty on a good that lacked a proper

injury determination. The Government maintains that the ITC made an injury determination on

CORES from Italy and China, and Trendium’s product includes this CORES. Thus, they argue,

because Trendium’s products are subject to the Order, and the ITC injury determination applies to

the Order, there was in fact a proper determination of injury to a domestic industry. See Def.’s Br.

at 2. However, the Government’s argument is unavailing because, as discussed supra, Trendium’s

products do not fall within the literal terms of the Order. Thus, the injury determination for subject-

CORES is not applicable to Trendium’s products.

                                          CONCLUSION

       The plain meaning of the unambiguous language of the Order excludes Trendium’s

finished pool products, as the Order does not cover downstream products. While the Order

incorporates CORES that has been “further processed” in a third country, it does not include such

further processing that would “otherwise bring it outside the scope of the order.” As detailed in

the record, the manufacturing process that occurs in Canada, including the corrugation, rolling,

and folding, is to such an extent that the CORES loses its identity as a raw input and can only be

used for practical purposes as an above ground pool. Additionally, the subject CORES cannot

practically be separated from Trendium’s products, and the ITC did not evaluate or determine that

a domestic industry in the United States would be hurt by the importation of above ground pools

or similar downstream products.         Because the court finds that Trendium’s products are

unambiguously outside the scope of the Order, the court need not address the substantial

transformation test nor consider the (k)(2) criteria in its analysis. In short, the court finds that

Commerce’s determination is not supported by substantial evidence and is not in accordance with

law. Accordingly, the court remands to Commerce for further proceedings consistent with this
Court No. 18-00132                                                                           Page 17


opinion. Commerce shall file with this court and provide to the parties its remand results within

90 days of the date of this order; thereafter, the parties shall have 30 days to submit briefs

addressing the revised final determination to the court, and the parties shall have 15 days thereafter

to file reply briefs with the court.

        SO ORDERED.
                                                              /s/ Gary S. Katzmann
                                                              Gary S. Katzmann, Judge

 Dated: $XJXVW
        New York, New York